                   UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


JOSEPHINE GRACE LAPINA,              CIV. NO. 19-00452 LEK-KJM

                Plaintiff,

     vs.

DAVID GIERLACH, FAMILY COURT
JUDGE; BARBARA SHINTANI, AN
INDIVIDUAL; JAN WATANABE, AN
INDIVIDUAL; SCOT BROWER, AN
INDIVIDUAL; EDWARD SMITH, AN
INDIVIDUAL; MICHAEL J. SUTTON
II, AN INDIVIDUAL; CITY AND
COUNTY OF HONOLULU, A PUBLIC
ENTITY; AND DOES 1 THROUGH 4,
INCLUSIVE;

                Defendants.


      ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

           Before the Court is Defendants Barbara Shintani

(“Shintani”) and Jann Watanabe’s (“Watanabe”) Motion for Summary

Judgment (“Motion”), filed on March 5, 2021.    [Dkt. no. 93.]

Pro se Plaintiff Josephine Grace Lapina (“Plaintiff”) neither

filed a response to the Motion nor requested additional time to

respond to the Motion.    See Amended Minute Order, filed 3/10/21

(dkt. no. 95) (setting a 3/23/21 deadline for Plaintiff’s

response to the Motion).     The Court considers the Motion

unopposed and finds the Motion suitable for disposition without

a hearing pursuant to Rule LR7.1(c) of the Local Rules of
Practice for the United States District Court for the District

of Hawaii (“Local Rules”).    On June 30, 2021, an entering order

was issued that informed the parties of the Court’s ruling on

the Motion.   [Dkt. no. 102.]   The instant Order supersedes that

entering order.   Shintani and Watanabe’s Motion is hereby denied

for the reasons set forth below.

                              BACKGROUND

           Plaintiff’s operative pleading is her Second Amended

Complaint for Damages (“Second Amended Complaint”), which she

filed on December 10, 2019.     [Dkt. no. 14.]   It alleges three

claims arising from violations of Plaintiff’s rights under the

United States Constitution, pursuant to 42 U.S.C. §§ 1983 and

1985.   The alleged violations occurred during the course of the

family court proceedings, and related events, which Plaintiff

asserts resulted in the termination of her parental rights.     The

only remaining Defendants are Shintani, Watanabe, and Michael

Sutton II (“Sutton”).   See Order Denying the Portion of

Plaintiff’s July 1, 2020 Motion Seeking Summary Judgment;

Denying Defendants Shintani and Watanabe’s Request for Summary

Judgment; and Granting Defendants Brower and Smith’s Requests

for Summary Judgment, filed 1/19/21 (dkt. no. 83) (“1/19/21

Order”), at 8-12 (addressing improperly named defendants);

1/19/21 Order at 29-30 (granting summary judgment in favor of

Defendants Scot Brower (“Brower”) and Edward Smith (“Smith”) as

                                   2
to Plaintiff’s claims against them);1 Minute Order - EO: Court

Order Dismissing Plaintiff’s Claims Against Defendant City and

County of Honolulu Without Prejudice, filed 3/2/21 (dkt.

no. 92).   Sutton, who is the father of Plaintiffs’ daughters,

has been served, but has not appeared in this case.   See 1/19/21

Order at 5 n.3; Proof of Service, filed 2/22/21 (dkt. no. 91)

(stating Sutton was served on 2/19/21).

            The first § 1983 and § 1985 claim alleges a violation

of Plaintiff’s substantive and procedural due process rights

arising from the seizure of her children and the on-going

withholding of her children from her (“Count I”).   [Second

Amended Complaint at PageID #: 76-77.]    The second § 1983 and

§ 1985 claim alleges a violation of Plaintiff’s “due process

right to be free from deception in the presentation of evidence

to the county court by plaintiff” (“Count II”).   [Id. at PageID

#: 77.]    The third § 1983 and § 1985 claim alleges an

unwarranted seizure of Plaintiff’s children by social workers,

court security guards, and/or sheriffs at the family court

(“Count III”).   [Id. at PageID #: 79.]




     1 The 1/19/21 Order is also available at 2021 WL 191635.
The 1/19/21 Order addressed the portion of Plaintiff’s July 1,
2020 filing that was construed as Plaintiff’s motion for summary
judgment (“Plaintiff’s 7/1/20 Motion”), as well as the Local
Rule 56.1(i) requests for summary judgment that were made by
Shintani and Watanabe, by Brower, and by Smith. [1/19/21 Order
at 1-2.]
                                  3
           Shintani and Watanabe argue they are entitled to

summary judgment as to all of Plaintiffs’ claims against them

because, “[t]o prevail on her 42 U.S.C. §§ 1983 and 1985 claims

against [them], Plaintiff must prove that [they] were acting in

their individual capacities[,]” i.e. they were not acting in

their capacities as employees of the State of Hawai`i.    See Mem.

in Supp. of Motion at 11.   Shintani and Watanabe have not

submitted any new material in support of the instant Motion.

Instead, they rely upon the Concise Statement of Facts, and the

declarations attached thereto, that they filed in response to

Plaintiff’s 7/1/20 Motion and in support of their Local

Rule 56.1(i) request for summary judgment.   Compare Motion,

Decl. of Robyn B. Chun, Exh. A (copy of the State Defs.’ Concise

Statement of Facts, filed 8/14/20 (dkt. no. 71)).   Because

Shintani and Watanabe rely on their previously submitted

materials to support the instant Motion, this Court will also

consider the materials that Plaintiff previously submitted in

support of Plaintiff’s 7/1/20 Motion in ruling on the instant

Motion.   Further, the factual background set forth in the

1/19/21 Order is incorporated in this Order as the relevant

factual background for the instant Motion.

                            DISCUSSION

           Plaintiff’s claims against Shintani and Watanabe arise

from actions that they took in their positions as Custody

                                 4
Evaluators with the State of Hawai`i, First Circuit Family

Court’s Custody Investigation Unit.   See 1/19/21 Order at 13-15.

The basic facts regarding Shintani and Watanabe’s positions and

their involvement in the custody case between Plaintiff and

Sutton are not in dispute in the instant case.   However, the

mere fact that the acts which form the bases of Plaintiff’s

claims were acts that Shintani and Watanabe allegedly took in

the course of their official positions is not, by itself,

grounds to grant summary judgment to Shintani and Watanabe as to

all of Plaintiff’s §§ 1983 and 1985 claims.

          The fact that Plaintiff has sued Shintani and Watanabe

in their individual capacities, see 1/19/21 Order at 19, does

not mean that, in order to prevail on her claims, Plaintiff must

prove they were acting outside of their official positions

during the events in question.   Section 1983 states, in

pertinent part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of any
          State . . . , subjects, or causes to be
          subjected, any citizen of the United States or
          other person within the jurisdiction thereof to
          the deprivation of any rights, privileges, or
          immunities secured by the Constitution and laws,
          shall be liable to the party injured in an action
          at law, suit in equity, or other proper
          proceeding for redress[.]

The United States Supreme Court has stated “[t]he requirement of

action under color of state law means that [the defendant] may


                                 5
be liable for [her allegedly wrongful act] precisely because of

her authority [in her state position].”   Hafer v. Melo, 502 U.S.

21, 27–28 (1991) (emphasis added); see also 1/19/21 Order at 19

(“State officials sued in their individual capacities . . . are

persons for the purposes of § 1983 and may be held personally

liable for damages based upon actions taken in their official

capacities.” (quotation marks and some citations omitted)

(citing Hafer v. Melo, 502 U.S. 21, 27-28 (1991))).   Thus, the

basic premise of the instant Motion is incorrect.

          This Court has previously stated that,

          [a]s to Plaintiff’s § 1983 claims:

                    To be held liable, each Defendant’s
               personal conduct must have either
               (1) directly subjected Plaintiff to a
               deprivation of federal rights; or
               (2) indirectly caused Plaintiff to be
               subjected to the same. Lacey v. Maricopa
               Cnty., 693 F.3d 896, 915 (9th Cir. 2012). A
               person “subjects” another to a rights
               violation if he “does an affirmative act,
               participates in another’s affirmative acts,
               or omits to perform an act which he is
               legally required to do that causes the
               deprivation of which complaint is made.”
               Id. (quoting Johnson v. Duffy, 588 F.2d 740,
               743 (9th Cir. 1978)). A person can “cause”
               another to be subjected to a rights
               violation “by setting in motion a series of
               acts . . . which the actor knows or
               reasonably should know would cause . . . the
               constitutional injury.” Id. (quoting Duffy,
               588 F.2d at 743). In the latter scenario,
               the defendant “must have at least the same
               level of intent as would be required if the
               [defendant] were directly to deprive the


                                6
                 [plaintiff] of his constitutional rights.”
                 Id. at 916.

          Long [v. Sugai, No. CV 19-00235 JMS-RT], 2020 WL
          7482010, at *6 [(D. Hawai`i Dec. 18, 2020)]
          (alterations in Long).

[1/19/21 Order at 20-21.]   The evidence that Plaintiff submitted

in support of Plaintiff’s 7/1/20 Motion included reports written

by Shintani and Watanabe.   See 1/19/21 Order at 12-13 (citing

dkt. no. 62-20 at PageID #: 464-88 (Pltf.’s Exh. S); dkt.

no. 62-20 at PageID #: 489-98 (Pltf.’s Exh. T)).

               Plaintiff alleges Shintani submitted a false
          and unsubstantiated report, which was used
          against Plaintiff in the family court
          proceedings. Plaintiff also alleges Shintani
          altered the contents of court orders. [{Second
          Amended Complaint} at PageID #: 69.] Plaintiff
          alleges Watanabe committed perjury during her
          testimony before the family court judge. [Id. at
          PageID #: 70.] . . .

[Id. at 6.]   Further, Plaintiff’s 7/1/20 Motion “appear[ed] to

challenge the contents of Shintani’s and Watanabe’s reports, in

particular with regard to their reliance on certain police

reports, which Plaintiff questions the accuracy of.”   [1/19/21

Order at 13.]    Shintani and Watanabe have not identified any

evidence disproving Plaintiff’s allegations.   Instead, they

argue that, “if Plaintiff disputes the contents of the reports

[they] submitted to the Family court [sic] and the veracity of

their testimony, those are matters to be resolved by the Family

Court . . . .”   [Mem. in Supp. of Motion at 10.]   Some of the


                                  7
relief that Plaintiff seeks in this case may be reserved for the

family court.   See, e.g., 1/19/21 Order at 17 (discussing the

relief Plaintiff is seeking in this case).   However, at a

minimum, Plaintiff’s claims seeking monetary damages against

Shintani and Watanabe for their involvement in the alleged

violation of Plaintiff’s constitutional rights are squarely

within this Court’s jurisdiction.    Because the instant Motion

presents a specific argument - that Shintani and Watanabe are

entitled to summary judgment as to all of Plaintiff’s claims

because they were acting in their official capacities - this

Court declines to rule on any other issue at this time.

           In the 1/19/21 Order, this Court concluded that, for

purposes of Plaintiff’s 7/1/20 Motion, the record was

“insufficient to establish that either Shintani or Watanabe

‘(1) directly subjected Plaintiff to a deprivation of federal

rights; or (2) indirectly caused Plaintiff to be subjected to

the same.’”   [1/19/21 Order at 21 (quoting Long, 2020 WL

7482010, at *6).]   However, as to that analysis, Shintani and

Watanabe were the nonmoving parties, and the record had to be

construed in the light most favorable to them.   [Id. at 19 &

n.11 (citing Crowley v. Bannister, 734 F.3d 967, 976 (9th Cir.

2013)).]   As to the instant Motion, Shintani and Watanabe are

the moving parties, and the record must be construed in the

light most favorable to Plaintiff.   See Crowley, 734 F.3d at

                                 8
976.    Further, at this stage of the case, this Court cannot make

determinations regarding the parties’ credibility.   See Estate

of Lopez ex rel. Lopez v. Gelhaus, 871 F.3d 998, 1009 n.10 (9th

Cir. 2017) (“At the summary judgment stage, ‘[c]redibility

determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not

those of a judge.’” (alteration in Lopez) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L.

Ed. 2d 202 (1986))).

            Construing the record in the light most favorable to

Plaintiff, this Court must find that there are genuine questions

of fact as to the material issues of whether Shintani and/or

Watanabe directly or indirectly caused Plaintiff to be deprived

of her constitutional rights.   See Fed. R. Civ. P. 56(a) (“The

court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”).

Therefore, Shintani and Watanabe are not entitled to summary

judgment as to Plaintiff’s § 1983 claims.

            As to the remaining portions of Plaintiff’s claims

against Shintani and Watanabe, § 1985(3) states, in relevant

part:

            If two or more persons in any State or Territory
            conspire . . . for the purpose of depriving,
            either directly or indirectly, any person or

                                  9
            class of persons of the equal protection of the
            laws, or of equal privileges and immunities under
            the laws; or for the purpose of preventing or
            hindering the constituted authorities of any
            State or Territory from giving or securing to all
            persons within such State or Territory the equal
            protection of the laws; . . . in any case of
            conspiracy set forth in this section, if one or
            more persons engaged therein do, or cause to be
            done, any act in furtherance of the object of
            such conspiracy, whereby another is injured in
            his person or property, or deprived of having and
            exercising any right or privilege of a citizen of
            the United States, the party so injured or
            deprived may have an action for the recovery of
            damages occasioned by such injury or deprivation,
            against any one or more of the conspirators.

See also 1/19/21 Order at 22 (listing the required elements to

prove a § 1985(3) violation, as stated in United Bhd. of

Carpenters & Joiners of Am., Local 610, AFL-CIO v. Scott, 463

U.S. 825, 828–29 (1983))).   Construing the record in the light

most favorable to Plaintiff, this Court finds that there are

genuine issues of material fact as to the elements of

Plaintiff’s § 1985(3) claims.   Therefore, Shintani and Watanabe

are not entitled to summary judgment as to Plaintiff’s § 1985(3)

claims.

            Shintani and Watanabe’s Motion is denied in its

entirety.   The denial of their Motion is without prejudice to

their filing of another motion for summary judgment, such as one

focused on the qualified immunity doctrine, provided that the




                                 10
new motion does not address issues which have already been ruled

upon in either the 1/19/21 Order or the instant Order.2

                              CONCLUSION

          For the foregoing reasons, Defendants Barbara Shintani

and Jann Watanabe’s Motion for Summary Judgment, filed March 5,

2021, is HEREBY DENIED.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, July 6, 2021.




JOSEPHINE GRACE LAPINA VS. DAVID GIERLACH, ET AL; CV 19-00452
LEK-KJM; ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




     2 Because no scheduling order has been issued in this case,
there is currently no dispositive motions deadline. A
telephonic status conference is scheduled before the magistrate
judge on July 8, 2021.
                                  11
